
	

113 SJ 15 IS: Removing the deadline for the ratification of the equal rights amendment.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Cardin (for himself,
			 Mr. Kirk, Ms.
			 Mikulski, Ms. Murkowski,
			 Mr. Harkin, Mr.
			 Sanders, Mr. Levin,
			 Mr. Menendez, Ms. Stabenow, Mr.
			 Heinrich, Mrs. Boxer,
			 Mrs. Gillibrand,
			 Mr. Durbin, Mr.
			 Lautenberg, Mr. Murphy,
			 Ms. Baldwin, Ms. Landrieu, Mr.
			 Brown, Mr. Begich, and
			 Ms. Hirono) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Removing the deadline for the ratification of the equal
		  rights amendment.
	
	
		That notwithstanding any time limit
			 contained in House Joint Resolution 208, 92d Congress, as agreed to in the
			 Senate on March 22, 1972, the article of amendment proposed to the States in
			 that joint resolution shall be valid to all intents and purposes as part of the
			 Constitution whenever ratified by the legislatures of three-fourths of the
			 several States.
		
